DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Mar 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14, 17-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumahara (US 2007/0066192, previously cited) in view of Casillas (US 5624306, previously cited).
Regarding claim 10, Kumahara teaches a polishing device comprising a polishing member (11b) including a disk (19) and a rod (18; element 18 has the shape of a rod that has been formed into a cylinder shape in accordance with applicant’s invention) that is placed around the disk so as to extend in a direction orthogonal to an axis of the disk (fig 3; extends radially outward from the disk), wherein the rod includes an outer circumferential surface (including 18a, 18b), which serves as a polishing surface ([0033]), that has a cross-sectional shape in a cross section perpendicular to the extending direction of the rod (outer surface cross-section visible in fig 3), wherein the cross-sectional shape of the outer circumferential surface of the wound rod is curved in conformance with a shape of a portion to be polished of a workpiece (note that the workpiece is not actively claimed and the shape could be any curved shape as claimed; [0033], fig 1 shows curved edges of workpiece 40 to matching the curves 18a 
Regarding claim 11, Kumahara, as modified, teaches all the elements of claim 10 as described above. Kumahara further teaches the contact mechanism brings the shape-processing cutting tool or the surface modifying tool into contact with the polishing surface in predetermined cycles ([0033-0034]).
Regarding claim 12, Kumahara teaches a method for processing or modifying a polishing member capable of being used in the polishing device according to claim 10, the method comprising: forming the polishing member by placing a rod (18; element 18 has the shape of a rod that has been formed into a cylinder shape in accordance with applicant’s invention) around a disk (19) so as to extend in a direction orthogonal to an axis of the disk (fig 3; extends radially outward from the disk); and bringing the rod around the disk into contact with the shape-processing cutting tool or the surface modifying tool (12) to process or modify an outer circumferential surface (including 18a, 18b) of the rod ([0032]), which serves as a polishing surface, that has a cross-sectional shape in a cross section perpendicular to the extending direction of the rod (outer surface cross-section visible in fig 3), wherein the cross-sectional shape of the outer circumferential surface of the wound rod is curved in conformance with the shape of the portion to be polished workpiece (note that the workpiece is not actively claimed and the shape could be any curved shape as claimed; [0033], fig 1 shows curved edges of workpiece 40 to matching the curves 18a and 18b in the circumferential surface of element 18) and is different from that of a peripheral surface of the disk (fig 3; disk 19 has a straight, 
Regarding claims 13 and 14, Kumahara, as modified, teaches all the elements of claim 10 as described above. Kumahara further teaches a motor ([0032] “rotation mechanism”) that rotates the polishing member from below ([0031]; rotated by rotation of base 16 which is beneath the polishing member); and a base (16) including an upper surface (surface shown in fig 4), wherein when the polishing member is located on the upper surface, the base is rotated integrally with the polishing member ([0031]). 
Regarding claim 17, Kumahara teaches a method for processing a polishing member capable of being used in the polishing device according to claim 10, the method comprising: forming a polishing member by placing a rod (18; element 18 has the shape of a rod that has been formed into a cylinder shape in accordance with applicant’s invention) around a disk (19) so as to extend in a direction orthogonal to an axis of the disk (fig 3; extends radially outward from the disk), wherein the rod around the disk includes an outer circumferential surface that differs in shape from a portion to be polished of a workpiece (fig 2; outer circumferential surface is concave while polished portion of workpiece is convex); and bringing a shape-processing cutting tool (12) into contact with the rod around the disk (fig 2) to process the outer circumferential surface of the rod ([0032]), which serves as a polishing surface, that has a cross-sectional shape in a cross section perpendicular to the extending direction of the rod (outer surface cross-section visible in fig 3), wherein the cross-sectional shape of the outer circumferential surface of the rod is curved in conformance with the shape of the portion to be polished workpiece ([0033], fig 1 shows curved edges of workpiece 40 matching the curves 18a and 18b in the circumferential surface of element 18) and is different from that of a peripheral surface of the disk (fig 3; disk 19 has a straight, uncurved cylinder shape, different from the rounded edges 18a, 18b), wherein the shape-processing cutting tool has a surface with the same shape as the portion to be polished of the workpiece (fig 2; both surfaces are chamfered round edges). Kumahara does not explicitly teach the replaceable rod is wound around the disk (although element 18 surrounds the disk 19, it is not clear that the rod is wound around the disk) or removable from the disk. Casillas teaches a polishing member including a replaceable (col 2, lines 56-58; “removable”) grinding surface (formed by elements 24, 37) wound around a 
Regarding claim 18, Kumahara teaches a method for processing a polishing member capable of being used in the polishing device according to claim 10, the method comprising: forming a polishing member by placing a rod (18; element 18 has the shape of a rod that has been formed into a cylinder shape in accordance with applicant’s invention) around a disk (19) so as to extend in a direction orthogonal to an axis of the disk (fig 3; extends radially outward from the disk); and bringing a surface modifying tool (12) into contact with an outer circumferential surface of the rod around the disk (fig 2, [0032]), which serves as a polishing surface, that has a cross-sectional shape in a cross section perpendicular to the extending direction of the rod (outer surface cross-section visible in fig 3), wherein the cross-sectional shape of the outer circumferential surface of the rod is curved in conformance with a shape of a portion to be polished of a workpiece ([0033], fig 1 shows curved edges of workpiece 40 matching the curves 18a and 18b in the circumferential surface of element 18) and is different 
Regarding claims 19-20 and 23-24, Kumahara, as modified, teaches all the limitations of claims 10, 12, 17, and 18 as described above. Kumahara further teaches the polishing surface has a plurality of curvatures (fig 3; 18a, 18b). 
Response to Arguments
Applicant's arguments filed 16 Mar 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach replacing the rod independently from the disk, as claimed. Examiner respectfully disagrees. Applicant asserts that Kumahara does not teach replacing only the rod. However, Casillas teaches this limitation and explicitly describes removing the polishing surface which is wound around a disc and replacing it independently from the disk (col 3, lines 20-22). Applicant further argues that Casillas does not teach a cross-sectional shape different from the disk. However, Casillas is not relied upon to teach this limitation. The claimed cross-sectional shape difference is taught by Kumahara as detailed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723